Judgment appealed from unanimously reversed on the law and the proceeding remanded, in the exercise of discretion, for further proceedings consistent herewith, without costs or disbursements to either party. The stated reasons for disapproval of the application are insufficient to warrant denial of petitioner’s application for a restaurant liquor license. However, in light of the record herein, which respondent presumably considered in its entirety (see Matter of Rockower v. State Liq. Auth., 4 N Y 2d 128) we do not now conclude that the circumstances therein disclosed could not leave any possible scope for a reasonable exercise of respondent’s discretionary power to deny the application (cf. Matter of Wager v. State Liq. Auth., 4 N Y 2d 465). The reference in the record to a loan of $12,000 in April, 1962 by the applicant corporation with original principals, to the former licensee should be further explored to determine if any impropriety existed or exists, particularly since the loan remains unpaid, or if prior to the making thereof the parties ascertained, or reasonably attempted to aseer*947tain, the manner of operation of the premises. Findings should be made as to the above in light of petitioner’s assertions that the original principals were unaware of the manner in which the former licensee operated the premises. Concur — Botein, B. J., Rabin, McNally, Stevens and Steuer, JJ.